DETAILED ACTION
This action is responsive to the following communication: the RCE filed on 10/19/2020.  This action is made Non-Final.
Claims 1, 3-18, 20 are pending in the case.  Claims 1, 12 and 17 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/20/2020 has been entered.
 
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1, 3-18, 20 are rejected on the ground of nonstatutory double patenting over the claims recited below of U. S. Patent No. 8935619 (hereinafter ‘619) since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.


Instant Application 15/815,669
Patent No. 8935619
Claim 1.
A method for implementing a chat client, comprising: 






- generating, by a processor, a chat client configured for display on a user device, the 
- determining, by the processor, if the trigger event has occurred by monitoring a context of a chat session established between the user device and an agent console via the generated chat client, the chat session including click stream data associated with the user device and commands from an agent console, wherein the context of the chat session is determined based on the click stream data; and 
- upon determining that the trigger event has occurred, causing the slider content area to be displayed and present additional information to the user associated with the monitored context

A computer implemented chat method for a visitor browsing to a website, comprising: 
- providing a processor configured to display a chat area with which said visitor can be automatically connected to a chat queue, and into which said visitor can enter the visitor's side of a chat session and view an agent's side of said chat session; and 
- said processor configured to display automatically based upon context, or upon 
- wherein said chat widget is automatically actuated based on visitor click stream data when additional information is needed; 
- wherein said chat widget provides relevant questions to the visitor, the visitor's answers to which provide said additional information to the agent to assist the agent in assisting the visitor; 
- wherein said chat area is configured to display a chat session history with which said visitor can track back all previous steps carried out with said chat session; and wherein said chat session history comprising a history bar that provides an iconic representation of all previous visitor activities

Claim 10
Claims 4 and 6 
Claim 11
Claim 7
Claim 17
Claims 12-14
Claim 1
Claims 15-16
Claim 2
Claims 17, 19, 20
Claim 18




Claims 1, 3-18, 20 are rejected on the ground of nonstatutory double patenting over the claims recited below of U. S. Patent No. 9851869 (hereinafter ‘869) since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.


Instant Application 15/815,669
Patent No. 9851869
Claim 1.
A method for implementing a chat client, the method comprising: 
- generating, by a processor, a chat client configured for display on a user device, the generated chat client including a slider content area configured to be displayed in response to a trigger event; 
- determining, by the processor, that the trigger event has occurred by monitoring a context of a chat session established between the user device and an agent console via the generated chat client, the chat session including click stream data associated with the user device and commands 
- upon determining that the trigger event has occurred based on a monitored context of the chat session, automatically causing the slider content area to be displayed and present additional information to the user, the additional information being based on the monitored context of the chat session.

A computer implemented chat method, comprising: 
- displaying, by a processor in a device facilitating browsing to a website, a chat area that implements a chat session in a chat queue, and with which a visitor's side of a chat session is entered and with which an agent's side of said chat session is viewed, said chat area displaying a history bar that provides an iconic representation of all previous visitor activities carried out with said chat session; and 
- said processor invoking a multimedia chat widget that presents information to said visitor, 
- said multimedia chat widget comprising self-service step-by-step wizard comprising a pre-chat form that is invoked independently of any user actions taken in connection with user entry of chat information into said chat area and that appears to slide out from said chat area, said pre-chat form presenting a selector that allows entry into a chat session and a selector that alternatively allows entry into a voice session, and a submit button within said pre-chat form, said pre-chat form providing an area for entry of a visitor request; said processor generating and displaying a list of top predictions regarding a user's request to the visitor; 
- said processor advancing a session in response to said user selecting an entry in said list; 
- when a chat session is requested, said processor immediately closing said self-service step-by-step wizard and popping up said chat queue for said chat session; 
- said processor displaying a pre-chat form icon in the history bar after said pre-chat form has been submitted by said visitor; and 
- said processor displaying the submitted form to said visitor in response to said user clicking the icon in the history bar; 

- displaying a feedback form icon in the history icon after the feedback form is submitted

Claim 3
Claims 12-16
Claim 1
Claims 17-18, 20
Claim 3


As seen in the above table, the claims of the ‘869 patent contains every element of claims 1, 3-18, 20 of the instant application and as such they anticipate claims 1, 3-18, 20 of the instant application; therefore are not patently distinct from the earlier patent claims and are unpatentable for obvious-type double patenting.  The instant application claims are broader in every aspect than the patent claim and are therefore an obvious variant thereof.

Claims 1, 3-18, 20 are rejected on the ground of nonstatutory double patenting over the claims recited below of U. S. Patent No. 9851872 (hereinafter ‘872) since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.


Instant Application 15/815,669
Patent No. 9851872
Claim 1.
A method for implementing a chat client, the method comprising: 

- determining, by the processor, that the trigger event has occurred by monitoring a context of a chat session established between the user device and an agent console via the generated chat client, the chat session including click stream data associated with the user device and commands from an agent console, wherein the context of the chat session is determined based on the click stream data; and 
- upon determining that the trigger event has occurred based on a monitored context of the chat session, automatically causing the slider content area to be displayed and present additional information to the user, the additional information being based on the monitored context of the chat session.

A computer implemented chat method, comprising: 

- said chat area displaying a chat session history with which said user tracks back previous steps carried out during said chat session; and 
- during said chat session, said processor determining context, at least in part, based on user click stream data and, 
- based upon said context of said chat session; based on said context, said processor automatically displaying on said display on said visitor device a context sensitive display area comprising a multimedia chat widget that is separate from, and that is invoked independently of, said chat area, to present additional information to said visitor as an active dialog with the visitor when actuated during, and as part of, said chat session, wherein visitor interaction with, and content of, said chat widget is independent of visitor interaction with, and content of, said chat area; 
- said active dialog: providing to said user device and effecting on said context sensitive display 
- receiving from said user device context sensitive display area the user's answers entered thereon; and 
- automatically determining from the user's answers received from the user's device and generating either a response that is provided to aid the agent in assisting the user, or additional information that is provided to the user that is relevant to the chat session

Claim 9
Claims 12-16
Claim 1
Claims 17-18, 20
Claim 9


As seen in the above table, the claims of the ‘872 patent contains every element of claims 1, 3-18, 20 of the instant application and as such they anticipate claims 1, 3-18, 20 of the instant application; therefore are not patently distinct from the earlier patent claims and are unpatentable for obvious-type double patenting.  The instant application claims are broader in every aspect than the patent claim and are therefore an obvious variant thereof.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 1, 3-8, 11-18, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lueckhoff et al. (US 20050132298 A1; hereinafter as Lueckhoff) in view of Maislos et al. (US 2008/0103907 A1; hereinafter as Maislos) further in view of Melton et al. (US 20070220441 A1; hereinafter Melton).

	As to claims 1, 12, 17 Lueckhoff teaches:
	A method, a device, and a memory for implementing a chat client (see ¶ 0005-0007), comprising: 
	generating, by a processor, a chat client configured for display on a user device (see Figs. 3A-4E and ¶¶ 0006-0007, 0025; a generated GUI illustrated in the Figures for displaying to a user at least a portion of a chat session), the generated chat client including a content area configured to be displayed in response to a trigger event (see Figs. 3A-4E and ¶¶ 0025; content area is configured to display information in response to the chat session/event.  ¶ 0028; in response to the full chat session window is displayed, the reserved area 310 displays other alerts or messages); 
	determining, by the processor, that the trigger event has occurred by monitoring a context of a chat session established between the user device and an agent console via the generated chat client, the chat session including click stream data associated with the user 
	upon determining that the trigger event has occurred based on a monitored context of the chat session, automatically, causing the content area to be displayed and present additional information to the user, the additional information being based on the monitored context of the chat session (see Figs. 3A-4E and ¶¶ 0025-0028;  content area is configured to display information in response to the chat session/event displayed in full size; the alert and message displayed in the content area 310 is related to the chat session content such as the reserved area 310 displays an alert to notify the service agent that the participating customer is a “Premium Customer”).
	Lueckhoff does not explicitly disclose wherein the context of the chat session is determined based on the click stream data.
	Maislos discloses a method (see ¶ 0012) comprising:
	determining, by a processor, that a trigger event has occurred by monitoring a context of a chat session, the chat session including click stream data, wherein the context of the chat session is determined based on the click stream data (see ¶¶ 0004; monitoring a clickstream of associated users by analyzing text chat of the associated user to determine a personality or preferences or tastes of the associated users.  ¶ 0042, 0061 the behavior or taste profile {~ context} may be determined according to the associate user’s clickstream).
	Both references are in the same field of endeavor (i.e., graphical user interface). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the chat client disclosed in Lueckhoff to include the features of determining a context based on chat session clickstream data as taught by Maislos to achieve a chat client that can 
	Lueckhoff and Maislos do not appear to teach the content area is a slider content area.
Melton discloses an application program user interface including iChat (see Fig. 33 and [0250], [0251]; iChat application).  Melton discloses that a user interface appears to slide out from said chat tool that display history information related to the application program user interface (i.e., interface 1102) appear to slide out (see Fig. 33, 10A-10G and [0129], [0172]; history overlay 3302 or drawer 1104 can be hidden or reveal; the previously accessed data items represented in the history list are organized based on what content was viewed {~context}). Therefore, Melton is interpreted to teach a slider content area.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to have modified the online chat system of Lueckhoff and Maislos to include the feature of overlay slider content area as taught by Melton to achieve the chat client having a history list displayed as a slider content area as claimed.  One would be motivated to make such a combination is to allow the user an easy access to the additional information related to the problem.

	As to claim 3, the rejection of claim 1 is incorporated.  Lueckhoff, Maislos, and Melton further teach:
	wherein the trigger event includes a particular command from the agent console (Lueckhoff: ¶ 0028; in response to the full chat session window is displayed, the reserved area 310 displays other alerts or messages). 

	As to claim 4, the rejection of claim 1 is incorporated.  Lueckhoff, Maislos, and Melton further teach wherein the trigger event includes determining that a pre-chat and/or exit form are incomplete (Lueckhoff: ¶¶ 0026-0027; chat session is going on to solve a technical problem that 
		
	As to claim 5, the rejection of claim 1 is incorporated.  Lueckhoff, Maislos, and Melton further teach:
	wherein the context of the chat session is derived from text provided to the chat area (Lueckhoff: ¶ 0028; in response to the full chat session window is displayed, the reserved area 310 displays other alerts or messages). 

	As to claims 6 and 16, the rejection of claim 1 is incorporated.  Lueckhoff, Maislos, and Melton further teach wherein the slider content area comprises any of a pre-chat and/or exit form (Lueckhoff: ¶ 0026-0028; in response to the full chat session window is displayed, the reserved area 310 displays other alerts or messages.  Melton: see Fig. 33, 10A-10G and [0129], [0172]; history overlay 3302 or drawer 1104 can be hidden or reveal).  it would have been obvious to one of ordinary skill in the art, at the time the invention was made to have modified the online chat system of Lueckhoff and Maislos to include the feature of overlay slider content area as taught by Melton to achieve the chat client having a history list displayed as a slider content area as claimed.  One would be motivated to make such a combination is to allow the user an easy access to the additional information related to the problem.

	As to claim 7, the rejection of claim 1 is incorporated.  Lueckhoff, Maislos, and Melton further teach wherein the slider content area comprises a context determined presentation of problem resolution information provided in response to user interaction with the chat client to help the user in solving specific problems (Lueckhoff: ¶ 0028; in response to the full chat session window is displayed, the reserved area 310 displays other alerts or messages). 

	As to claim 8, the rejection of claim 1 is incorporated.  Lueckhoff, Maislos, and Melton further teach:
	displaying a chat content display area including a chat session history indicative of previous activity carried out with the chat client (Lueckloff: see Figs. 3A and ¶¶ 0023; previous transactions). 

	As to claim 11, the rejection of claim 1 is incorporated.  Lueckhoff, Maislos, and Melton further teach:
	wherein the chat client executes user actions other than an exchange of chat messages during the chat session (Lueckhoff: see Fig. 3A and ¶ 0027). 

As to claims 13 and 20, the rejection of claim 12 is incorporated.  Lueckhoff, Maislos, and Melton further teach: causing the slider content area to be displayed includes generating an animation of the slider content area sliding out from a chat content display area. (Melton: see Fig. 21, 33 and ¶¶ 0148-0150, 0172; history bar 3302). It would have been obvious to one of ordinary skill in the art, at the time the invention was made to have modified the online chat system of Lueckhoff and Maislos to include the feature of overlay slider content area as taught by Melton to achieve the chat client having a history list displayed as a slider content area as claimed.  One would be motivated to make such a combination is to allow the user an easy access to the additional information related to the problem.

	As to claim 14, the rejection of claim 13 is incorporated.  Lueckhoff, Maislos, and Melton further disclose: wherein the displayed slider content area at least partially obstructs the content display area (Melton: see Fig. 33 and [0172]; history overlay 3302). It would have been obvious to one of ordinary skill in the art, at the time the invention was made to have modified the online chat system of Lueckhoff and Maislos to include the feature of overlay slider content area as taught by Melton to achieve the chat client having a history list displayed as a slider content area as claimed.  One would be motivated to make such a combination is to allow the user an easy access to the additional information related to the problem.

	As to claims 15 and 18, the rejection of claim 12 is incorporated.  Lueckhoff, Maislos, and Melton further disclose: wherein the trigger event includes a particular command from the agent console and/or a pre-chat and/or exit form are incomplete (Lueckhoff: ¶ 0028; in response to the full chat session window is displayed, the reserved area 310 displays other alerts or messages). 

Claims 4, 6, 15-16, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lueckhoff, Maislos, and Melton further in view of Sullivan et al. (US 6999990 B1; hereinafter Sullivan).

	As to claim 4, the rejection of claim 1 is incorporated.  If Lueckhoff, Maislos, and Melton are not interpreted to teach the trigger event includes determining that a pre-chat and/or exit form are incomplete, Sullivan is relied on for teaching this limitation. 
	Specifically, Sullivan discloses determining that a pre-chat and/or exit form are incomplete (see Figs. 5-6 and col. 3 lines 41-49).
 to include the feature of pre-chat and/or exit form as taught by Sullivan to achieve the claimed invention.  One would be motivated to make such a combination is because information about the user is provided to the technical support server so that the user does not need to repeat or otherwise describe to the support agent (see Sullivan col. 3 lines 41-49).

As to claims 6 and 16, the rejection of claim 1 is incorporated.  Lueckhoff, Maislos, Melton, and Sullivan further teach: wherein the slider content area comprises any of a pre-chat and/or exit form (Sullivan: see Figs. 5-6 and col. 3 lines 41-49). It would have been obvious to one of ordinary skill in the art, at the time the invention was made to have modified the online chat system of Lueckhoff, Maislos, and Melton to include the feature of pre-chat and/or exit form as taught by Sullivan to achieve the claimed invention.  One would be motivated to make such a combination is because information about the user is provided to the technical support server so that the user does not need to repeat or otherwise describe to the support agent (see Sullivan col. 3 lines 41-49).

	As to claims 15 and 18, the rejection of claim 12 is incorporated.  .  Lueckhoff, Maislos, Melton, and Sullivan further teach:
	wherein the trigger event includes a particular command from the agent console and/or a pre-chat and/or exit form are incomplete (Sullivan: see Figs. 5-6 and col. 3 lines 41-49). It would have been obvious to one of ordinary skill in the art, at the time the invention was made to have modified the online chat system of Lueckhoff, Maislos, and Melton to include the feature of pre-chat and/or exit form as taught by Sullivan to achieve the claimed invention.  One would be motivated to make such a combination is because information about the user is provided to .
		
Claims 8-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lueckhoff, Maislos, and Melton further in view of Churchill et al. (US 2009/0254840 A1; hereinafter Churchill).

	As to claim 8, if Lueckhoff, Maislos, and Melton are not interpreted to teach the limitation of claim 8, Churchill is relied upon for teaching these limitations.  Churchill discloses displaying a chat content display area including a chat session history indicative of previous activity carried out with the chat client (see Figs. 3A, 3B).
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to have modified the online chat system of Lueckhoff, Maislos, and Melton to include the feature of displaying chat history as taught by Churchill to achieve the claimed invention.  One would be motivated to make such a combination is because information about the user is provided to the technical support server so that the user can easily locate the past activities (see Churchill Fig. 3B).

	As to claim 9, the rejection of claim 1 is incorporated.  Churchill further discloses said chat session history comprising a history bar that provides an iconic representation of all previous user activities (Churchill: see Fig. 3B and [0058]; icons in the chat history area 326). It would have been obvious to one of ordinary skill in the art, at the time the invention was made to have modified the online chat system of Lueckhoff, Maislos, and Melton to include the feature of displaying chat history as taught by Churchill to achieve the claimed invention.  One would be motivated to make such a combination is because information about the user is provided to the technical support server so that the user can easily locate the past activities (see Churchill Fig. 3B)

	As to claim 10, the rejection of claim 9 is incorporated.  Churchill further discloses said chat session history comprising a history bar that provides an iconic representation of all previous user activities (Churchill: see Fig. 3B and [0058]; icons in the chat history area 326 and further see Fig. 3B and [0058]; icons in the chat history area 326). it would have been obvious to one of ordinary skill in the art, at the time the invention was made to have modified the online chat system of Lueckhoff, Maislos, and Melton to include the feature of displaying chat history as taught by Churchill to achieve the claimed invention.  One would be motivated to make such a combination is because information about the user is provided to the technical support server so that the user can easily locate the past activities (see Churchill Fig. 3B)

Response to Arguments

Applicant's arguments filed on 08/20/20 have been fully considered but they moot in view of new grounds of rejection. 

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. 
Angel et al. (US 2002/0133392 A1) – system and method for implementing at least partially automated customer relationship management distributed across various enterprises or entities (see ¶ 0007); the method and system comprises determining user’s context such as session context by evaluating the user’s clickstream data (see ¶ 0044).  
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179